Citation Nr: 1746543	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for constipation.

2. Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of service connection for constipation and increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran is service connected with several disabilities collectively rated at 90 percent, including bilateral hearing loss rated at 60 percent.

2. The effects of the Veteran's service-connected disabilities have rendered him incapable of obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Veteran meets the schedular rating requirements for a TDIU as he has a single service-connected disability rated at 60 percent or more (i.e., bilateral hearing loss). See 38 C.F.R. § 4.16(a).  The remaining (and dispositive) question is whether service-connected disabilities render the Veteran incapable of maintaining substantially gainful employment that is consistent with his education and work experience.

The Veteran has contended that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he became too disabled to work around January 2010.  See June 2014 Application for Increased Compensation Based on Unemployability.  The Veteran completed high school, but has no other formal education or training and worked as a railroad conductor from June 1964 to January 2010.  The Veteran maintains that he left this job because his service-connected disabilities impacted his ability to work. 

The Veteran underwent a VA examination for his nose, sinus, larynx and pharynx in May 2009.  The examiner noted the Veteran's xerostomia which leaves the Veteran with no saliva production.  The Veteran reported carrying a bottle of water with him at all times to facilitate swallowing; difficulty with chewing and swallowing; chronic and ongoing sores primarily in the lateral aspect of his tongue due to chronic dry mouth; mild dysphagia with food getting stuck in his throat; and, slight swelling of his tongue which alters his speech with regards to articulation.  The examiner also noted the Veteran's noticeably raspy voice.  

The Veteran underwent a VA examination in April 2014 for his PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as presenting mild to transient symptoms which decrease work efficiency and impact the Veteran's ability to perform occupational tasks during periods of significant stress.  The Veteran reported poor social interaction, irritability and frequent arguments with supervisors as problems related to occupational functioning.  The Veteran also reported that he awakened six to eight times per night.  

The Veteran underwent a VA examination in February 2015 for his bilateral hearing loss and tinnitus.  The Veteran described the functional impact of his hearing loss as difficulty understanding without his hearing aids.

The Veteran underwent a VA examination for individual unemployability in April 2016.  The examiner opined that the Veteran's PTSD would have a mild to moderate effect on his ability to maintain employment in a general workplace, and especially when he has to work with others.  The examiner offered that the Veteran's hearing loss and tinnitus conditions would not interfere with his employment and that audiology aids should help.  The Veteran's throat and nose cancer, and the residuals of this condition, was determined to likely have an impact on some types of work.  The examiner pointed out that the Veteran tries to maintain moisture in the alimentary track due to his longstanding history of difficulty swallowing, severe dry throat, and difficulty making saliva.  These conditions would interrupt his work routines and may also affect the Veteran's voice.  The examiner opined that the Veteran's gastroesophageal reflux disease may affect some workplace environments due to the symptoms themselves, and in combination with the Veteran's dry mouth and throat.  The examiner noted that this may cause work interruptions as the Veteran tries to frequently manage his symptoms but it should not completely prevent employment in most types of settings.  Finally, the examiner offered that the Veteran's xerostomia is less likely to affect most types of employment but the Veteran has had some dental issues in the past.  The examiner noted that is unknown whether this condition would truly affect employment.

The Board finds that the collective impact of the Veteran's service-connected disabilities make it impossible for the Veteran to secure and maintain substantially gainful employment.  The Veteran's employment history consists solely of work as a railroad conductor.  As noted by the April 2016 VA examiner, the Veteran's disabilities require frequent management that may cause work interruptions.  The examiner opined that the Veteran should be able to perform some types of work; however, the Veteran has no specialized education, training or experience that suggests he may be able to secure gainful employment outside of work as a railroad conductor.  Moreover, some of the symptoms that impact his ability to perform work as a railroad conductor, such as the need to frequently moisten his alimentary tract, swelling of the tongue, sleep difficulty and irritability, would also apply to other types of work.  

Ultimately, the determination of whether a Veteran is capable of substantially gainful employment is not a medical one; it is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to maintain a substantially gainful occupation as a result of his service-connected disabilities, and an award of TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   



ORDER

Entitlement to a TDIU is granted.


REMAND

Unfortunately, this matter must be remanded because there was not substantial compliance with the Board's February 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In February 2016, the Board remanded the Veteran's claim for an increased rating for PTSD in order to afford the Veteran a PTSD examination to assess the current severity of his disability.  This claim was also remanded for issuance of a supplemental statement of the case (SSOC) that considered the July 2015 VA examination.  The AOJ did not schedule the Veteran for a new PTSD examination nor did it consider the July 2015 examination.  The Board finds that there has not been substantial compliance with the February 2016 remand and an additional remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a Board remand confers on a claimant the right to compliance with the remand orders).  On remand, the AOJ must schedule the Veteran for a PTSD examination.  After obtaining a new PTSD examination, the AOJ must issue an SSOC considering both the July 2015 PTSD examination and the new PTSD examination.  

Regarding the issue of service connection for constipation, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The Veteran has undergone VA examinations that addressed whether there is a causal relationship between the Veteran's constipation and GERD, PTSD and dry mouth condition.  However, none of these examinations contain an opinion on whether any of the Veteran's medications required for his service-connected conditions have caused or aggravated his constipation.  On remand, the AOJ should obtain an opinion on whether any of the medications required to manage any of his service-connected conditions have caused or aggravated his constipation.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Omaha VA Medical Center from May 2017 to the present, and associate them with the claims file or virtual record.

2. Schedule the Veteran for a VA examination to ascertain the current level of severity of the Veteran's PTSD.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should opine as to the level of severity, frequency and duration of the Veteran's PTSD symptoms, as well as the functional impact of such symptoms.  If the examiner is unable to differentiate between symptomatology due to PTSD and due to other disabilities, the examiner should so state.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA examination that addresses the nature and etiology of the Veteran's constipation disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's constipation disability is caused or aggravated by any of his service-connected conditions, including any medications required to manage such conditions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


